Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The abstract of the disclosure is objected to because it contains reference numerals that should be deleted.  Correction is required.  See MPEP § 608.01(b).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-8,13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuchi et al. (JP# 2008-112102).
	Fukuchi et al. teach (translation supplied) an image forming apparatus 10 (Fig.1) including an image forming device 12 and a cooling device 16 located downstream of the image forming device. The image forming unit includes a fixing device 46 for fixing a toner image to a recording sheet. The cooling device 16 includes a receiving port (no reference numeral but entrance to cooling device 16 as clearly seen in Fig. 1), a feeding unit such as rollers 68 in Fig.2, rollers 68,72 in Fig.3  or the pair of upstream rollers (no reference numeral) as shown in Fig.s 2-3, and a cooling unit 52 for cooling the recording medium. 

	Regarding claim 3, the cooling unit 52 includes a heat sink 70 contacting the inner surface of the belt 66 (par. 39-40).
	Regarding claim 4, the heat sink includes a metal member 70 contacting the inner surface of the belt and having a plurality of fins (spaced by narrow grooves; par. 39). The cooling unit 52 further includes a fan 78 which blows air toward the heat sink (see Fig. 4). 
	Regarding claim 5, the cooling unit 52 includes a first  and second belt 66 on opposing sides of a recording medium which form a nip to convey the recording medium (Fig.2).
	Regarding claim 6, the feeding portion can include a rotatable feeding roller 72 in cooperation with the feeding belt (Fig.3).
	Regarding claim 7, the image forming apparatus 10 includes an apparatus main image forming assembly 12 provided with a discharge opening (ejection port that leads to cooling device 16) and a fixing device 46; the cooling device 16 is connected to the main image forming assembly 12. 
	Regarding claim 8, the image forming apparatus 10 includes an image forming portion (24,26,28,30,32,34,36) for forming an image on a recording material.
	Regarding claim 13, the fixing device includes a heating roller 48 and a pressing roller 50 that nips the recording material; the cooling unit 52 includes a first and second feeding belt 66 and a heat sink 70 contacting the inner surface of the belt; the first and . 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi et al. (JP# 2008-112102) in view of Suzuki (U.S. 8,467,710).
	Fukuchi et al. taught supra teach all that is claimed except a second cooling unit inside the image forming apparatus 10 downstream of the fusing device. Suzuki teach an image forming apparatus 100 (Fig.1) which includes a fusing device 51, a first cooling device 53 downstream of a first fusing device 51 and a second cooling device 54 downstream of a second fixing device 52 (Fig.4). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fukuchi et al. with an additional fixing unit /cooling unit within the image forming apparatus because by providing a two fixing/cooling unit combinations the gloss level of an image can be improved as taught by Suzuki (col.1, lines 19-22).

4.	Claim 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding claim 11, the image forming apparatus including an operating portion which receives a setting from a user related to glossiness wherein the image forming apparatus changes a settable range relating to glossiness on the operating portion to a higher range in a case the cooling device is connected than if it is not connected which is not anticipated or rendered obvious by the prior art of record. 
	Regarding claim 12, a stacking portion for stacking the recording materials is provided such that the image forming apparatus stacks recording material on the stacking portion in a greater amount in a case the cooling device is connected than if it is not connected is not anticipated or rendered obvious by the prior art of record. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shida et al., Washino et al., Shimada et al., Onodera, Toyohara et al., Omata, Yamamura (JP), Ebe (JP), and Konishi et al. (JP) all teach cooling devices downstream of the fixing devices that are relevent to the claimed invention. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852